DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-32 are pending. Claims 12-21 are withdrawn. Claims 1-11 and 22-32 are presented for examination.

Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/2022.
Applicant's election with traverse of Group I, claims 1-11 and 22-32 in the reply filed on 8/5/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden as a search for claims 1 and 22 would encompass the elements of claims 12-21.  This is not found persuasive because a restriction requirement based on unity of invention does not require a showing of a search burden. The Examiner must only show a lack of unity between the inventions and this has been demonstrated in the Action mailed 6/13/2022 and Applicant has not provided any arguments as to why the lack of unity is not appropriate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 4 and 25 are objected to because of the following informalities: There needs to be a period at the end of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-11, 23, 24, 26-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “applying a primer to form a primer layer on the filled polymer substrate, which includes from 0.5 to 6% graphene”. However, it is unclear whether the amount of graphene is measured in the primer composition or the primer layer. Additionally, the recitation of 0.5-6 % graphene is unclear as well. Is this percentage a weight percentage, a volume percentage or some other type of percentage? Therefore, claim 1 is indefinite. Claims 2-11 depend from claim 1 and are indefinite for the same reasons. For examination purposes, claim 1 has been interpreted as “applying a primer to form a primer layer on the filled polymer substrate, wherein the primer included from 0.5-6 wt% graphene” as supported by claim 22.
	Claim 2 recites the polymer selected from the group “consisting essentially of”. This is an improper Markush group as it is unclear what other polymers may be encompassed within the language “consisting essentially of”. Therefore, claim 2 is indefinite. Claim 3 depends from claim 2 and is indefinite for the same reasons. For examination purposes, “consisting essentially of” has been interpreted as “consisting of”.
	Claim 3 recites the fibers selected from the group “consisting essentially of”. This is an improper Markush group as it is unclear what other fibers may be encompassed within the language “consisting essentially of”. Therefore, claim 3 is indefinite. For examination purposes, “consisting essentially of” has been interpreted as “consisting of”.
Claim 5 recites the fibers selected from the group “consisting essentially of”. This is an improper Markush group as it is unclear what other fibers may be encompassed within the language “consisting essentially of”. Therefore, claim 5 is indefinite. For examination purposes, “consisting essentially of” has been interpreted as “consisting of”.
Claim 6 recites the limitation "the shortwave measurement".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “a shortwave measurement”.
Claim 7 recites the limitation "the polymer substrate with fibers reinforcements".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “wherein the filled polymer substrate is a sheet molding composition substantially filled with fiber reinforcements”.
The term “substantially filled” in claim 7 is a relative term which renders the claim indefinite. The term “substantially filled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 10 recites the limitation "the Sw of the Class A finish".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “a Sw of the Class A finish”.
Claim 23 recites the polymer selected from the group “consisting essentially of”. This is an improper Markush group as it is unclear what other polymers may be encompassed within the language “consisting essentially of”. Therefore, claim 23 is indefinite. Claim 24 depends from claim 23 and is indefinite for the same reasons. For examination purposes, “consisting essentially of” has been interpreted as “consisting of”.
	Claim 24 recites the fibers selected from the group “consisting essentially of”. This is an improper Markush group as it is unclear what other fibers may be encompassed within the language “consisting essentially of”. Therefore, claim 24 is indefinite. For examination purposes, “consisting essentially of” has been interpreted as “consisting of”.
Claim 26 recites the fibers selected from the group “consisting essentially of”. This is an improper Markush group as it is unclear what other fibers may be encompassed within the language “consisting essentially of”. Therefore, claim 26 is indefinite. For examination purposes, “consisting essentially of” has been interpreted as “consisting of”.
Claim 27 recites the limitation "the shortwave measurement".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “a shortwave measurement”.
Claim 28 recites the limitation "the polymer substrate with fibers reinforcements".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “wherein the filled polymer substrate is a sheet molding composition substantially filled with fiber reinforcements”.
The term “substantially filled” in claim 28 is a relative term which renders the claim indefinite. The term “substantially filled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 31 recites the limitation "the Sw of the Class A finish".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “a Sw of the Class A finish”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-6, 8-11, 22-27 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (WO 02/02704, of which reference is made to the provided English translation) in view of Dornbusch et al. (U.S. PGPUB No. 2011/0268964).

I.	Regarding claims 1-5, 8-9, 11, 22-26, 29, 30 and 32, Blum teaches a method of producing a Class A finish on a filled polymer substrate comprising: providing a filled polymer substrate (page 11); applying a primer to form a primer layer based on polyurethane (page 14) having a thickness of 55 microns (page 14) on the filled polymer substrate, where the primer includes a conductive pigment (page 8), such as carbon black (page 8); and heating the filled polymer substrate and the primer layer to dry the primer layer of the filled polymer substrate (page 14). Blum teaches that the filled polymer substrate may be a thermoplastic matrix, such as polyamide (page 11), comprising carbon reinforcing fibers (page 11) or a sheet molding compound comprising a thermoset matrix and carbon reinforcing fibers (page 11). Blum fails to teach the conductive pigment being graphene present in an amount of 1.5-3 wt% of the primer, where the graphene acts to dissipate heat providing less differential of heat between the primer layer and the filled polymer substrate.
	However, Dornbusch teaches a primer (0012) for a filled polymer substrate, such as carbon fiber reinforced plastic (0031), comprising a conductive pigment (0039), such as carbon black or graphene (0039) in an amount of 0.001-5 wt% of the primer composition (0017, and note that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum’s process by substituting 1.5-3 wt% of graphene for Blum’s carbon black. Furthermore, the graphene would inherently act to dissipate heat providing less differential of heating between the primer layer and the filler polymer substrate. One would have been motivated to make this modification as one could have readily substituted one conductive pigment for another with a reasonable expectation of success (in particular, Dornbusch teaches that either carbon black or graphene can be used interchangeably as conductive pigments in primer compositions for filled polymer substrates) and the predictable result of providing a process for forming a filled polymer substrate with a Class A finish.

II.	Regarding claims 6, 10, 27 and 31, Blum in view of Dornbusch teach all the limitations of claims 1 and 22, including providing a Class A finish surface (see above). Blum in view of Dornbusch fail to explicitly teach the surfaces having a shortwave (Sw) of less than or equal to 15. However, as Blum in view of Dornbusch are teach an essentially identical process using a primer having a conductive graphene filler, the resultant surface would be expected to inherently have the same properties as that of the surface resulting from the claims, namely, a Sw measurement of less than 15.

3.	Claim(s) 7 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Dornbusch as applied to claims 1 and 22 above, and further in view of Adam et al. (WO 03/031135).

	Regarding claims 7 and 28, Blum in view of Dornbusch teach all the limitations of claims 1 and 22, including the filled substrate being a sheet molding composition comprising polymer and including fiber reinforcements (see above), but fail to teach the fiber being in a range of 1 to 3 inches in length. However, Adam teaches preparing a sheet molding compound having a polymer and fiber reinforcements (abstract and page 8) that can provide a Class A surface (page 23, lines 4-5), wherein the fiber is between 0.5 and 2 inches (page 9, lines 3-5, and note that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize fibers having a length as claimed in Blum in view of Dornbusch’s process. One would have been motivated to make this modification to ensure a Class A finish in the resultant product as Adam teaches that this length of fiber is conventional for sheet molding that can provide a Class A finish (see above). 

Conclusion
	Claims 1-32 are pending. 
Claims 12-21 are withdrawn. 
Claims 1-11 and 22-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 3, 2022            Primary Examiner, Art Unit 1717